         Case 3:19-cv-00264-DPM Document 22 Filed 11/21/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS
                              JONESBORO DIVISION

BOOTHE FARMS, INC.; BIG RISK FARMS, INC.;
JEFFREY D. BOOTHE; TERRY BOOTHE;
ADAM BOOTHE; RINEHART FAMILY FARMS II;
MM FAMILY FARMS; and JASON R. HANKS;
individually and on behalf of all those
similarly situated                                                               PLAINTIFFS

v.                                  No.: 3:19-cv-00264-DPM

THE DOW CHEMICAL CO.;
DOW AGROSCIENCES LLC; CORTEVA, INC.;
and E.I. DU PONT DE NEMOURS AND CO.                                            DEFENDANTS

                       DISCLOSURE OF CORPORATE INTERESTS

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Corteva, Inc.

hereby gives notice that the following corporate interests are disclosed:

       Corteva, Inc. is a publicly traded corporation. It has no parent company and no publicly-

traded company owns more than ten percent of its stock.

                                              John E. Tull III
                                              Ark. Bar No. 84150
                                              E. B. Chiles IV
                                              Ark. Bar No. 96179
                                              Christoph Keller
                                              Ark. Bar No. 2015145
                                              Attorneys for Defendants The Dow Chemical Co.,
                                              Dow Agrosciences LLC, Corteva, Inc., and
                                              E.I. Du Pont De Nemours and Co.
                                              QUATTLEBAUM, GROOMS & TULL PLLC
                                              111 Center Street, Suite 1900
                                              Little Rock, Arkansas 72201
                                              Telephone:     (501) 379-1700
                                              Facsimile:     (501) 379-1701
                                              Email:         jtull@qgtlaw.com
                                                              cchiles@qgtlaw.com
                                                              ckeller@qgtlaw.com
Case 3:19-cv-00264-DPM Document 22 Filed 11/21/19 Page 2 of 2



                           John P. Mandler
                           Admitted Pro Hac Vice
                           Attorney for Defendants The Dow Chemical Co.,
                           Dow Agrosciences LLC, Corteva, Inc., and
                           E.I. Du Pont De Nemours and Co.
                           FAEGRE BAKER DANIELS LLP
                           2200 Wells Fargo Center
                           90 South Seventh Street
                           Minneapolis, MN 55402
                           Telephone:    (612) 766-7000
                           Email:        john.mandler@faegrebd.com




                              2
